Citation Nr: 1813795	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-46 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for a lumbar spine disability due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Nicholas M. Parisi, Agent 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran initiated an appeal of the claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for a cervical spine disability due to VA medical treatment, he withdrew this appeal prior to the issuance of a statement of the case on the issue.  See November 2016 Correspondence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran's claimed lumbar spine disability is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a lumbar spine disability due to VA medical treatment have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. 3.102, 3.159, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to compensation under 38 U.S.C. § 1151 for a lumbar spine disability.  

Compensation may be awarded where a Veteran suffers an additional disability that is not the result of the Veteran's willful misconduct, and was caused by VA hospital care, medical or surgical treatment, or examination, where the proximate cause of the additional disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (b) an event not recently foreseeable.  38 U.S.C. § 1151 (a) (2012); 38 C.F.R. § 3.361 (2017).  Benefits under 38 U.S.C. § 1151 (a) require actual causation, not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2017).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident, in which the claimed disease or injury was sustained, is compared to his condition after such treatment.  38 C.F.R. § 3.361 (b) (2017).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  38 C.F.R. § 3.361 (c) (1) (2017).  In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
 § 3.361(d) (2017).  

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that during his total right knee replacement surgery performed on June 8, 2009 at a VA medical facility by VA medical personnel, he suffered an intraoperative episode of hypertension which caused him to awaken in the middle of the surgery, and that he was then forcibly restrained.  This forcible restraint, he maintains, led to a lumbar spine disability that was not present prior to the surgical event.  See April 2015 Notice of Disagreement and November 2016 Correspondence.

The medical record indicates that, prior to his total right knee replacement surgery, the Veteran occasionally complained of low back pain.  The earliest documented incident of low back pain was from May 2002 and was related to a back strain incurred when doing yard work.  Back pain was added to the Veteran's Problem List; however, no chronic low back disability was ever diagnosed, nor was radiographic testing ever performed on his lumbar spine.  See VA Treatment Records.  

Due to a diagnosis of right knee end stage osteoarthritis, the Veteran was advised to have total right knee replacement surgery.  Prior to the surgery, he was given a physical.  The doctor performed a 12-point review of his systems and made no findings pertinent to a low back disability.  The Veteran agreed to proceed with the right total knee arthroplasty after a long discussion regarding the risk and benefits.  See May 2009 History and Physical Note. 

On June 8, 2009, the Veteran underwent total right knee replacement surgery. General endotracheal anesthesia was administered during the procedure.  An operation report was completed and signed by the attending surgeon, which detailed the steps taken during surgery, concluding with the Veteran being awakened and taken to the recovery room in stable condition.  The report indicates there were no complications.  See June 2009 Operation Report.  
An internal medicine note from that day indicates that the Veteran experienced an intraoperative hypertensive episode where his systolic blood pressure rose to the 220s.  The orthopedic staff consulted another physician for post-operative monitoring.  She noted the Veteran's malignant hypertension in the operating room with EKG changes, although the Veteran was asymptomatic, and recommended monitoring him with telemetry.  She also recommended medication adjustments and emphasized pain control to avoid another episode.  See June 2009 Internal Medicine Note. 

The day after surgery, the Veteran did not report experiencing back pain to his occupational therapist during consultation or to the nursing staff.  Notes indicate that he was in no pain and had no active issues overnight.  See June 2009 Treatment Records.

A physical therapy note from two days after the surgery indicates that the Veteran complained of back pain, which he attributed to laying down so much since the surgery.   See June 2009 Physical Therapy Note.  

That same day, the Veteran was discharged from the hospital.  The discharge summary notes that the Veteran was postoperatively placed on telemetry due to episodes of hypertension intraoperatively.  Following surgery, he was asymptomatic, having no chest pain, shortness of breath, or heart palpitations.  However, given the hypertension intraoperatively, another doctor was consulted to assist with blood pressure monitoring.  The Veteran was on telemetry monitoring throughout his two-day hospitalization.  On his first post-operative day, his patient controlled analgesia (PCA) was discontinued and he was provided oral pain medication.  His hemoglobin and hemocrit were stable and all electrolytes were within normal limits.  He was evaluated by physical therapy and was found stable enough to go home.  On his second day, the dressing on his knee was changed and his wound was found to be clean, dry, and intact.  He again did well with physical therapy, was tolerating a regular diet, and was voiding without difficulty.  He requested that he be allowed to go home and discharge was arranged for that day.  
Nine days after the Veteran's surgery, he was seen by the VA orthopedic clinic.  It was noted that he was doing well overall.  No back problems were indicated.  See June 2009 Orthopedic Surgery Note.  

Six weeks after surgery, the Veteran again reported to the VA orthopedic clinic for follow up.  At that appointment, he stated that he was experiencing low back pain. The doctor noted that the Veteran had poor lumbar motion. He observed that the Veteran had a history of chronic neck problems with degenerative arthritis in the cervical spine and suspected that the same problem was occurring in his back.  The doctor recommended back exercises through physical therapy.  See August 2009 Orthopedic Surgery Note.  

In December 2009, the Veteran was provided an MRI of the lumbar spine due to complaints of pain in his back with possible radiculopathy.  The MRI showed a broad based 3 mm disc protrusion at L4-L5 and deforming of the left L5 nerve roots.  There was also mild central stenosis at that level.  Degenerative changes were noted along the sacroiliac joints.  See December 2009 MRI.  At the Veteran's follow-up appointment, his doctor added degenerative disc disease of the lumbosacral spine to his list of diagnoses.  See January 2010 VA Physician Note. 

In June 2014, the Veteran's spouse submitted a statement.  She stated that when she got to the recovery room to see her husband, a group of doctors came in and told her that there was an incident during surgery.  She said they told her that her husband had awakened during the procedure.  See June 2014 Correspondence. 

VA provided a March 2015 medical opinion in conjunction with the Veteran's claim.  The examiner, an orthopedist, reviewed the VA's Computerized Patient Record System (CPRS) records prior to providing his opinion.  As all of the Veteran's treatment for his claimed conditions has been at VA facilities, this review was sufficient in making a determination regarding the claim.  The examiner noted that the Veteran had complaints of back and neck pain prior to the surgery.  He stated that X-rays of the Veteran's cervical spine prior to surgery showed degenerative changes and that an MRI done post-surgery of the Veteran's back showed changes of degenerative arthritis that were chronic and were present before the surgical procedure.  Finally, the examiner found that the hospital record did not show any complaints of neck or back pain or any situations that would have caused the same.  The surgical procedure and post-operative care were without incidents and the complaints of back and neck pain which occurred after discharge were appropriately evaluated and treated.  Thus it was not at least as likely as not that the treatment caused an additional disability.  See March 2015 VA Opinion. 

The Veteran submitted a November 2016 private medical opinion.  The examiner noted that he reviewed the records provided, including and pertinent to this decision, VA treatment records and the MRI performed in December 2009.  He was provided a series of questions to answer, starting with whether there was evidence of any additional disability after surgery which was not documented prior to surgery.  The examiner responded that there was substantial clinical evidence of worsening of lower back pain and onset of left-sided radicular pain immediately following surgery that was supported by the MRI findings.  The examiner further indicated that the Veteran's medical records during his hospital stay show several notations of acute lower back and left leg pain immediately following his operation.  He noted that there was no preoperative lumbar MRI for comparison.  

The examiner was then asked to address whether it was as likely as not that this additional disability was caused by the hypertensive incident during surgery.  He indicated that the Veteran's case ultimately hinged on the mechanism of injury, i.e. whether there was a mechanism of bodily injury capable of producing the subsequent clinical findings.  He stated that the answer to that question was not entirely clear, but indicated that there was convincing evidence that the onset of the Veteran's low back pain and left-sided radicular symptoms occurred immediately following the operation.  He observed that at the Veteran's initial consultation with him, he reported low back and left leg pain right after surgery, that the Veteran's April 2014 statement notes that the symptoms started while he was in recovery, and post-operative progress notes documented complaints of back pain.  

Next, the examiner was asked to address whether the incident of intraoperative hypertension was unusual or whether it was a common risk of surgery.  He noted that the hypertensive event documented a rise in systolic blood pressure up to 220 mmHg, an extremely high level, and was classified as a "malignant hypertension," which is the most severe degree of a blood pressure elevation event.  He indicated that it was not a common risk of surgery.  Despite the perioperative and postoperative documentation of the event, the orthopedic operation report states "There were no complications from this case."  None of the notations yielded information as to the severity of the complications.  The examiner stated that the documentation of the "incident" in the records provided were extremely deficient and found this to be a concern.  He wrote his suspicions that the undocumented events occurred or that there was spoliation of records as the Veteran's spouse claims she was told that her husband had awakened from surgery and was taken to the cardiac ward instead of the orthopedic ward as planned.  The Veteran also claims he was told by a nurse that "he needed to lay down."  The examiner noted that ordinarily these types of communications to the patient and his family would be documented in the medical record, but in this case they were not.  

Finally, the examiner was asked whether a significant amount of force would have been required to restrain a patient in such a circumstance.  The examiner stated that, since the nature and severity of the event were not fully documented, the necessary amount of force could not be ascertained.  However, he did note that it does not take a large amount of force to cause a disc herniation.  He indicated that it would not have taken an extreme degree of force or resistance by the Veteran or of restraint by his caregivers to produce the Veteran's lumbar spine disability.  

He concluded that, based on the foregoing, and in the absence of an alternative explanation, it was at least as likely as not that the Veteran's L4-5 disc injury was caused by the intraoperative event that occurred during his knee replacement operation.  See November 2016 Private Medical Opinion.  

In determining whether the Veteran prevails on his claim of entitlement to compensation under 38 U.S.C. § 1151 for a lumbar spine disability due to VA medical treatment, the Board must first determine whether the Veteran now has an additional disability that did not exist prior to VA treatment.  Medical evidence prior to the total knee replacement shows that the Veteran occasionally complained of low back pain; however, no radiographic testing was ever performed, nor was any diagnosis rendered.  At his pre-operative physical, he did not report low back pain as a chronic issue, nor did the physician note it as such.  The post-operative record documents that the Veteran experienced back pain the day after the surgery.  Six weeks after surgery, he continued to report experiencing low back pain.  A December 2009 MRI showed that the Veteran had broad based 3 mm disc protrusion at L4-L5 and deforming of the left L5 nerve roots, mild central stenosis at that level, and degenerative changes along the sacroiliac joints.  The Veteran's physical condition was devoid of a chronic back disability prior to surgery and he was found to have a chronic back disability afterwards.  There is also no evidence of willful misconduct on the part of the Veteran.  Thus, the Board finds that an additional disability exists. 

Next, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  

The Veteran maintains that his low back disability was caused by an intraoperative hypertensive event that caused him to wake up during surgery.  He states that he woke up during the procedure, sat up, and was told by a nurse to that he needed to lay down.  He indicated that while in recovery, he began to experience severe low back pain and could not get comfortable in any position.  He stated that waking up and moving around during surgery caused the low back injury.  See April 2014 Statement in Support of Claim.  His wife submitted a statement supporting his claim in which she testifies that doctors informed her that her husband woke during the procedure.  

Medical treatment records show that the Veteran did experience an intraoperative hypertensive event.  However, there is no objective medical evidence that this event resulted in the Veteran awakening during surgery or being restrained in any fashion by VA medical personnel.  In fact, the operation report concludes by stating that, "the patient was awakened and taken to the recovery room in stable condition."  When the Veteran discussed experiencing low back pain at his six week follow up appointment, the doctor noted that he suspected that the Veteran was experiencing in his low back phenomena similar to that which had been happening in his cervical spine for many years.  No connection was made between the Veteran's low back pain and his total knee replacement surgery.  

Turning to the medical opinions, the Board notes as an initial matter that assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.   

The VA medical examiner states that he reviewed the CPRS records prior to providing his opinion.  He notes that the Veteran's low back disability, as reflected in the December 2009 MRI, were chronic and present prior to surgery.  However, as no radiographic testing was performed on the Veteran's low back prior to December 2009, this assertion is speculative, based only on the Veteran's intermittent reports of low back pain, not on any conclusory medical evidence of a pre-existing low back condition.  Further, the examiner stated that hospital records did not show any complaints of back pain.  He neglects to discuss the instances of back pain reported by the Veteran the day after surgery and later at follow up appointments.  Finally, he states that the surgical procedure and postoperative care were without incident.  The examiner does not address the intraoperative hypertensive event.  As the examiner's opinion does not adequately address all of the pertinent evidence, the Board finds that it is of low probative value. 

Regarding the private medical opinion provided by the Veteran, the examiner noted that he reviewed all provided documentation.  This statement does not indicate whether the Veteran provided the examiner with all of his medical records as found on CPRS, or those which he felt were specifically pertinent.  Additionally, the examiner bases much of his discussion regarding the intraoperative event on the Veteran's and his spouse's lay statements.  As noted above, bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  Further, the examiner's final opinion regarding whether the Veteran's additional lumbar spine disability was caused by the intraoperative event was entirely speculative.  He stated that, while there was some documentation of the intraoperative hypertensive event itself, there was no documentation of restraint or force used upon the Veteran to cause the disability.  However, in the absence of another explanation, he found that the Veteran's claimed low back disability was due to the intraoperative event.  Thus, the Board finds this opinion to be of low probative value as well. 

Despite the deficiency of these opinions, the Board finds that there is enough evidence of record to make a determination on this point and on the claim itself.  While there is evidence of an intraoperative hypertensive event, there is no objective evidence that this event caused the claimed additional disability.  The Board acknowledges the Veteran's and his spouse's lay statements regarding him waking up during surgery; however, there is no objective corroborative evidence on this point, nor is there evidence demonstrating a mechanism of injury during the procedure that would have caused the claimed disability, such as the restraint of the Veteran.  Specifically, the evidence does not show carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care or medical or surgical treatment.  Nor does the evidence show that the proximate cause of the claimed low back disability was an event not reasonably foreseeable, because, although the intraoperative event itself might not have been reasonably foreseeable, there is no evidence that this event caused the claimed disability.         

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in favor of this case does not reach the level of equipoise.  Rather, the preponderance of the evidence weighs against a finding in favor of the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for a lumber spine disability due to VA medical treatment.  Thus, the claim must be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for a lumber spine disability due to VA medical treatment is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


